Title: To Benjamin Franklin from Jonathan Williams, Sr., 19 September 1771
From: Williams, Jonathan Sr.
To: Franklin, Benjamin


Honoured Sir
Boston September 19 1771
Your favour of the 10th of June I duly received note the Contents. When I wrote you of receiving the Money of Hall in august I thought I might depend upon it as I not only had his Promise, but a mighty good Character of him from some Gentlemen Who Were aquainted With him. I have Since inquir’d into the Circomstances of the Bondsman Edward Thurston Junior. Mr. Mumford the Post tels me that he is Safe, tho’ at present I Cant think but Hall is good for the Sum, and I Will make a point of Settleing it as Soon as Possible. Circomstances and your Letters Convince me that my Zeal in favour of a Person of Real Merit has carred me  (prehaps) beyond the Bounds of prudence tho’ I hope the honesty of my intentions will Plead my excuse.
We most hardy thank you for determining our Sons India Voyage as his usefullness to himself our Famley and Friends for 7 or ten years to Come in our Opinion is off more Value then the Chance of an East India fourtune.
I likewise receiv’d your kind favour by our Son Who through the goodness of God is ariv’d Safe and Well, is now Entering into Business with the utmost Diligence Care and Industary and With the Blessing of Heaven We Doubt not but he Will Rise in Life With Honour to himself Justice to his Creditors and a Credit to his Connections and Friends, to facilitate Which nothing in my Power Shall be Wanting. We are Very happy to find you advise our Son Josiah (God Bless him) Stay untill he has accomplished himself as We know with your advice he Will be easeey and Happy.
As to the indorsment on your Bond of £22 10s. Sterling Received by John Cooke Who (as I am inform’d) Was Impowered by Mr. Howard to Receive the money and it apears to me Mr. Howard is the Person that ought to be accounted for he Could not With any manner of Propriety Receive the Bond of Mr. Cook Without at the Same time Receiving the Money or some Obligation for it, as the Receipt on the Bond Cant be a Voucher to Soport a demand against Cook When the Bond is Discharg’d so that I conceive Mr. Howard is under a necessity of either paying the Money or Producing the Obligation to Clear himself and then it may appear Whether Cook acted for himself or you for the Words Attorney for Mr. Benjamin Franklin Dose not appear to be Wrote by Cook. You have a Copy of the Receipt as it Stands on the Bond as follows Viz



Boston 22 June 1768

Receiv’d twenty two pounds ten Shillings Sterling Money of Great Britain in part of the Within Bond.
Jno. Cooke attorney for Mr Benjm Franklin




The Balance of your Account was £282 11s. 10½d. Sterling after Giveing me Credit for the first Bill of Nathl. Wheatley for £100. Since I have Sent you another Bill for £100 of Nathl Wheatley, more one of Thomas Symmes, for £100 and Abram. Lemmers Draft for 1000 Gilders and I now Inclose you two more Due Bills they are 3d Bills the first and Second not Come to hand yet, one of them is for 975 Gilders and the other 779 Boath 1754 is £160 16s. 0d. in the Whole Since the Balance you have



£459
  16s.
  8 d.


Deduct the Balance
  282
  11s.
  10½d.



  £177
  4s.
  9½d.


All our Friends are Well in perticular my much Esteem’d Aunt Mecom and her Daughter. Please our Best Respects to good Mr. Stanley Love to Josiah and Brother our most Respectfull Compliments to good Mrs. Stivenson &c. My Wife Joines in Duty to you With my Children. I am With the Greatest Esteem Your Dutyfull Nephew and Humble Servant
Jona Williams
NB You have Inclosd Likewise N Wheatley 2d and Thos Symmes 2d Bills and Abrm Limmers 2d a Duch Bill for 100 Gilders the first of thease I have Inclos’d to you before.
